t c memo united_states tax_court khuong duong petitioner v commissioner of internal revenue respondent dung t tran petitioner v commissioner of internal revenue respondent docket nos filed date khuong duong and dung t tran pro sese shari a salu for respondent memorandum findings_of_fact and opinion lauber judge for the taxable years and the internal reve- nue service irs or respondent determined against both petitioners deficiencies in federal_income_tax and civil_fraud penalties under sec_6663 and against petitioner tran certain additions to tax the deficiencies stem mainly from petitioners’ underreporting of income from two nail salons they jointly operated ak nails and perfection nails after conducting a bank_deposits analysis the irs made whipsaw determinations by asserting in full against each petitioner all tax- able deposits into their joint bank accounts in docket no respondent determined against petitioner duong deficiencies and fraud penalties as follows year deficiency dollar_figure big_number sec_6663 dollar_figure big_number in docket no respondent determined against petitioner tran deficiencies additions to tax and penalties as follows year deficiency dollar_figure big_number sec_6651 dollar_figure sec_6651 dollar_figure sec_6663 -0- dollar_figure sec_6662 alternative position dollar_figure all statutory references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar after concessions the issues remaining for decision are whether peti- tioners failed to report income for and as determined by respondent using the bank_deposits method whether petitioners are liable for fraud penal- ties and if petitioner tran is not liable for the fraud_penalty whether she is liable for the accuracy-related_penalty for we answer the first question in the affirmative and we find that petitioner duong is liable for the fraud_penalty for both years we find that respondent has failed to prove by clear_and_convincing evidence that petitioner tran is liable for the fraud_penalty but conclude that she is liable for the accuracy-related_penalty for findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated by this reference when they petitioned this court petitioner khuong duong duong lived in severn mary- land and petitioner dung t tran tran lived in splant city florida respondent has conceded the sec_6651 additions to tax against petition- er tran for petitioner duong is deemed to have conceded the disallowance of a mortgage interest_deduction of dollar_figure on his schedule c profit or loss from business he did not present any evidence concerning this issue at trial and he did not file a posttrial brief see schladweiler v commissioner tcmemo_2000_351 aff’d 28_fedappx_602 8th cir petitioners did not raise any affirmative defenses such as the statute_of_limitations in their pleadings and we find that any such defenses are likewise waived see rule goings v commissioner tcmemo_1997_87 petitioners jointly owned and operated ak nails and perfection nails dur- ing the years in issue and split the profits and losses each salon had seve- ral nail stations so that multiple stylists could serve customers simultaneously tran was the main stylist and often worked alone petitioners employed other nail stylists in both salons as necessary to meet customer demand petitioners paid these stylists a wage by check and the stylists kept any tips that customers gave them customers paid for the salon services and tips by credit card debit card or cash duong functioned as a store manager and did not act as a nail stylist although petitioners were not married during they filed a joint fede- ral income_tax return for that year they attached to this return a schedule c profit or loss from business reporting gross_receipts of dollar_figure from ak nails for each petitioner filed an individual return using the single filing_status tran attached to her return a schedule c reporting gross_receipts of dollar_figure from ak nails duong attached to his return a schedule c reporting gross_receipts of dollar_figure from perfection nails the irs selected petitioners’ returns for audit focusing on their schedule c income a revenue_agent met with petitioners and toured both nail salons during these visits petitioners stated that they had reported on their tax returns all income received by the salons they denied receiving cash at either location insisting that customers made all payments by credit or debit card duong bears principal responsibility for making these false statements petitioners did not maintain adequate books_and_records for their businesses duong declined to provide the revenue_agent with bank statements or with the other limited business records that petitioners possessed duong bears principal responsibility for the failure to turn over business records to the revenue_agent the revenue_agent issued summonses to petitioners’ banks in order to conduct a bank_deposits analysis during petitioners maintained three joint bank accounts and duong maintained a separate joint account with his father during petitioners maintained two joint bank accounts and duong maintained a separate individual_account petitioners comingled funds from these accounts and used the accounts for both business and personal activities under the bank_deposits method the irs estimates the gross_receipts of a business that lacks reliable records this analysis begins with the bank_deposits made during the tax_year then adds any other income shown to have been received but not placed in a bank from that total various subtractions must be made for nontaxable deposits nontaxable deposits include loan proceeds interaccount transfers gifts inheritances and other nontaxable items see 270_f2d_1 4th cir the revenue_agent followed this procedure here she started with peti- tioners’ bank statements and calculated the total deposits made during and from these totals she deducted deposits shown to be from nontaxable sources including a home equity loan other loans transfers from other accounts various rebates insurance proceeds state and federal tax refunds and for doung’s separate_account in wages earned by his father for the revenue_agent calculated total deposits of dollar_figure in peti- tioners’ joint accounts less dollar_figure from nontaxable sources yielding dollar_figure of presumptive gross_receipts for she calculated total deposits of dollar_figure in petitioners’ joint accounts less dollar_figure from nontaxable sources yielding dollar_figure of presumptive gross_receipts for duong’s separate_account in she calculated total deposits of dollar_figure less dollar_figure from nontaxable sources yielding dollar_figure of additional gross_receipts for duong for duong’s separate_account in she calculated total deposits of dollar_figure less zero from nontaxable sources yielding dollar_figure of additional gross_receipts for duong the revenue_agent then increased the presumptive gross_receipts set forth above by to account for tips under her theory if a salon customer tipped the stylist in cash the cash tip would probably not be included in petitioners’ bank_deposits the irs determined that tips presumptively received should be added to the bank deposit totals as other income shown to have been received but not placed in bank see morrison f 2d pincite on the basis of the examination and the revenue agent’s initial calculations the irs on date issued separate notices of deficiency to duong and tran they timely petitioned this court and the cases were consolidated petitioners thereafter provided respondent with documents substantiating for their joint bank accounts additional nontaxable deposits of dollar_figure for and dollar_figure for after allowing these items respondent’s revised position was that the gross_receipts chargeable to each petitioner before adding for tips were as follows item joint account deposits less nontaxable deposits duong separate deposits less nontaxable deposits less additional nontaxable deposits for joint accounts total gross_receipts duong tran dollar_figure dollar_figure big_number big_number big_number -0- -0- big_number big_number big_number duong dollar_figure big_number big_number -0- big_number tran dollar_figure big_number -0- -0- big_number big_number big_number big_number big_number the court held a trial on date respondent called the revenue_agent as a witness and she explained in detail her bank_deposits analysis duong spoke for both petitioners and testified on his own behalf tran who was present did not testify or conduct cross-examination during the recall of the revenue_agent duong questioned her about checks that he contended should be treated as additional nontaxable deposits the court determined that the revenue agent’s schedule of nontaxable deposits already included of these checks the remaining three items consisted of a check from j p morgan chase for dollar_figure a check from nhut hong le for dollar_figure and a check from baltimore gas electric co for dollar_figure petitioners argued that the first item was a credit card cash advance but they did not furnish the revenue_agent or introduce into evi- dence the relevant credit card statement petitioners argued that the second item was a loan but they did not advance this contention until a week before trial and produced no evidence of a loan apart from duong’s testimony petitioners argued that the third item was a utility rebate but they provided no evidence as to whether they had deducted the original payment on a tax_return for these reasons the re- venue agent testified as to her belief that these three checks should not be treated as nontaxable deposits at the close of trial the court ordered one round of seriatim briefs respon- dent timely filed his brief on date petitioners failed to file a posttrial brief i burden_of_proof opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations errone- ous rule a 290_us_111 for the pre- sumption of correctness to attach to the deficiency determination in unreported income cases the commissioner must establish a minimal evidentiary showing connecting the taxpayer with the income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_ or demonstrate that the taxpayer actually received unreported income see 680_f2d_1268 9th cir once respondent makes the required threshold showing the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that respondent’s determinations are when a party fails to file a brief on issues that have been tried we may consider those issues waived or conceded see eg 117_tc_117 n 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir we will exercise our discretion not to do so here for issues that were addressed at trial arbitrary or erroneous 293_us_507 87_tc_74 to satisfy his initial burden of production respondent introduced records obtained during the irs audit these records establish that petitioners received unreported income although not necessarily required to do so respondent has also shown that the nail salons are the likely source of petitioners’ unreported income see 173_f2d_129 4th cir cf 399_f2d_744 4th cir when using the bank_deposits method the commissioner need not prove a likely source_of_income aff’g tcmemo_1967_67 tokarski t c pincite on the basis of this credible_evidence we are satisfied that the irs’ determinations as set forth in the notices of deficiency are entitled to the general presumption of correctness see power- stein v commissioner tcmemo_2011_271 ii analysis a unreported income sec_61 defines gross_income as all income from whatever source de- rived including income derived from business a taxpayer must maintain books_and_records establishing the amount of his or her gross_income see sec_6001 when a taxpayer keeps no books of account or keeps books that are demonstrably inaccurate the irs may determine his income under such method as in the opinion of the secretary does clearly reflect income sec_446 see 92_tc_661 where a taxpayer has poor records and large unexplained bank_deposits the commissioner may properly employ the bank_deposits method to estimate the taxpayer’s income estate of 132_f2d_775 2d cir aff’g 45_bta_104 64_tc_651 aff’d 566_f2d_2 6th cir the irs has great latitude in reconstructing a taxpayer’s income and the reconstruction need only be reasonable in light of all surrounding facts and cir- cumstances petzoldt t c pincite in the instant cases petitioners failed to maintain accurate books_or_records from which their federal tax_liabilities could be computed they refused during the audit to provide the revenue_agent with any records at all respondent was thus authorized to determine their income by using the bank_deposits method bank_deposits are prima facie evidence of income the bank_deposits method starts with the presumption that all money deposited in a taxpayer’s bank account during a given period constitutes taxable_income 335_f2d_671 5th cir this presumption is rebutted to the extent the deposits are shown to include nontaxable amounts and the government must take into account any non-taxable source of which it has knowledge ibid 96_tc_858 aff’d 959_f2d_16 2d cir after the irs reconstructs a taxpayer’s income and determines a deficiency the taxpayer bears the burden of proving that the irs’ implementation of the bank_deposits analysis was unfair or inaccurate see 102_tc_632 dileo t c pincite the taxpayer may do so by showing among other things that certain deposits came from nontaxable sources see clayton t c pincite nontaxable sources include funds attributable to loans gifts inheritances or assets on hand at the beginning of the taxable per- iod 69_tc_729 ndollar_figure quoting troncelliti v commissioner t c memo the revenue_agent employed the bank_deposits method to reconstruct peti- tioners’ and income she used their bank account statements which are part of the record to prepare schedules listing all deposits she eliminated dollar_figure of nontaxable deposits using evidence of which she had knowledge upon receiving more documentation from petitioners she determined that dollar_figure of additional deposits should be treated as nontaxable and eliminated them from her analysis in the end she determined that dollar_figure of the deposits roughly half the total was nontaxable she then estimated petitioners’ unreported gross_receipts by subtracting from their taxable deposits the gross_receipts reported on their tax returns we find that her implementation of the bank_deposits method was reasonable petitioners’ primary challenge at trial to the revenue agent’s methodology was the contention that she should have treated specific checks as additional nontaxable deposits we determined that the revenue agent’s schedule of nontaxable deposits already included of these checks we will discuss the other three duong testified that a dollar_figure check from j p morgan chase was a credit card cash advance if this allegation were true petitioners could easily have veri- fied it by providing the revenue_agent or the court with a credit card statement showing the alleged advance we decline to credit duong’s uncorroborated testi- mony in the absence of such evidence see eg tokarski t c pincite duong next testified that a dollar_figure check from nhut hong le represented a loan from a personal friend and that his parents later paid off this loan on his be- half petitioners did not advance this contention during the irs audit and duong first made the argument a week before trial duong provided no documentary evi- dence that this check represented a loan or that his parents paid off the loan again we decline to credit his uncorroborated testimony finally duong testified that an dollar_figure check from baltimore gas electric co was a utility rebate that should be treated as nontaxable however when an amount is deducted from gross_income in one year and recovered in a subsequent year such amount is taxable in the later year if the original deduction yielded a tax_benefit see 72_tc_807 aff’d 656_f2d_483 9th cir w adjustment ins co v commissioner 45_bta_721 petitioners failed to prove that this check was a rebate for residential electric service as opposed to electric service provided to their nail salons and previously deducted by them as such in the absence of such evidence we will not treat the dollar_figure check as a nontaxable receipt see clayton t c pincite we find that the agent’s bank_deposits analysis was reasonable and that petitioners failed to prove the nontaxability of any deposits beyond the dollar_figure that the irs allowed on top of the taxable bank_deposits thus determined the revenue_agent added to capture tips presumptively received by petitioners but not deposited in a bank we reject as unreliable this aspect of the irs’ approach the record demonstrates that only stylists received tip_income because duong functioned as an office manager and did not perform services as a nail stylist there is no support for respondent’s contention that he received tip_income we thus cannot sustain respondent’s determination of tip_income for duong tran was a nail stylist and presumably received some tips but many cus- tomers paid_by credit or debit card if the tip was included in the total amount charged the tip like the fee for services would presumably be accounted for al- ready in the bank_deposits analysis to the extent customers paid in cash respon- dent’s methodology implausibly assumes that tran methodically segregated each service charge from the corresponding tip depositing the former in the bank but pocketing the latter moreover tran could keep tips only for work that she per- formed because the salons employed other stylists respondent’s methodology would impute income to tran for tips that other employees received respondent did not analyze what percentage of the salons’ customers paid in cash or what percentage of the stylist services tran performed adding to tran’s share of the total gross_receipts would overstate her tip_income substan- tially to a degree that cannot be determined we accordingly find that respon- dent’s determination of additional tip_income as applied to tran as well as to duong is arbitrary and erroneous in the notices of deficiency respondent reasonably made whipsaw determi- nations and treated of taxable deposits in the joint accounts as gross_receipts of both petitioners respondent concedes on brief that the unreported income should be allocated equally between the petitioners for the unreported deposits from their joint accounts and wholly to petitioner duong for the money deposited into the accounts that were not held jointly with petitioner tran we agree with this assessment with that concession and with the elimination of any additional tip_income to either petitioner we sustain respondent’s determinations of unre- ported income consistent with the revenue agent’s bank_deposits analysis b civil_fraud penalty respondent determined fraud penalties against duong for and and against tran for if any part of any underpayment_of_tax required to be shown on a return is due to fraud sec_6663 imposes a penalty of of the portion of the underpayment due to fraud respondent has the burden of proving fraud and he must prove it by clear_and_convincing evidence sec_7454 rule b 509_f3d_736 6th cir while there is no longer any dispute as to the amounts of petitioners’ de- ductible schedule c expenses the allocation of those expenses and of petitioners’ reported schedule c gross_income will have to be determined as part of the rule_155_computations the best evidence is that petitioners split both income and expenses aff’g tcmemo_2006_69 to sustain his burden respondent must establish two elements that there was some underpayment_of_tax for each year in issue and that at least some portion of the underpayment for each year was due to fraud 81_tc_640 respondent has carried his burden of proving that petitioners underreported their income and underpaid their tax for and the remaining question is whether any part of these underpayments was due to fraud fraud is intentional wrongdoing designed to evade tax believed to be owing 116_tc_79 the existence of fraud is a ques- tion of fact to be resolved upon consideration of the entire record 69_tc_391 fraud is not to be presumed or based upon mere suspicion petzoldt t c pincite however because di- rect proof of a taxpayer’s intent is rarely available fraudulent intent may be estab- lished by circumstantial evidence 182_f3d_275 4th cir aff’g tcmemo_1996_452 circumstances that may indicate fraudulent intent commonly referred to as badges_of_fraud include but are not limited to understating income keeping inadequate records giving implausible or inconsistent explana- tions of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities providing testimony lacking credibility filing false documents including false income_tax returns fail- ing to file tax returns and dealing extensively in cash 317_us_492 morse v commissioner tcmemo_2003_332 86_tcm_673 aff’d 419_f3d_829 8th cir no single factor is dispositive however the existence of several factors is persuasive circumstantial evidence of fraud vanover v commissioner tcmemo_2012_79 103_tcm_1418 numerous badges_of_fraud demonstrate that duong intentionally evaded the payment of tax he knew to be owed he understated his income for both years in issue see 56_tc_213 he maintained inadequate records and failed to provide relevant records to the revenue_agent see ark oil gas inc v commissioner tcmemo_1994_497 he gave the revenue_agent inconsistent explanations stating falsely that neither business received cash payments from customers at trial he contradicted himself by stating implausibly that ak nails customers sometimes paid in cash but that perfection nails customers never did so duong also failed to cooperate with tax authorities the revenue_agent re- quested bank statements but never received them duong indicated that he had merchant receipts but likewise failed to provide those to respondent eventually the revenue_agent had to summons the bank statements see good v commissioner tcmemo_2012_323 finding lack of cooperation where revenue_agent was forced to summons taxpayer’s bank records duong regularly commingled business and personal funds as the bank_deposits analysis made clear and his testimony at trial concerning cash receipts and alleged nontaxable deposits lacked credibility see scott v commissioner tcmemo_2012_65 we find that the facts taken as a whole clearly and convincingly establish that duong acted with fraudulent intent and that his underpayments of tax for and were due to fraud while several of the same badges_of_fraud apply to tran we reach the opposite conclusion as to her duong bears principal responsi- bility for the false statements made to and the lack of cooperation with the irs revenue_agent unlike duong tran did not present testimony lacking credibility at trial our assessment of the evidence is that tran followed the direction and actions of duong and that her behavior does not rise to the level of fraud we accordingly conclude that respondent did not prove fraud by tran by clear_and_convincing evidence c accuracy-related_penalty respondent contends in the alternative that tran is liable for an accuracy- related penalty under sec_6662 for the code imposes a accura- cy-related penalty on any underpayment_of_tax attributable to among other things n egligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 the commissioner bears the burden of production with respect to this penalty sec_7491 once the com- missioner satisfies his burden the burden shifts to the taxpayer to prove that the penalty does not apply 116_tc_438 re- spondent met his burden of production by showing that tran underreported in- come and failed to maintain adequate_records for the nail salons the burden thus shifts to her the accuracy-related_penalty does not apply to any portion of an under- payment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect thereto sec_6664 tran did not testify and offered no reliable evidence that she attempted to assess her tax lia- bility correctly we accordingly sustain respondent’s imposition of the accuracy- related penalty for to reflect the foregoing decisions will be entered under rule
